            Case 3:19-cv-00075-JWD-EWD             Document 1       02/03/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA


DAIMEON MOSLEY,
          Plaintiff,
v.                                                  Civil Action No.
MIDAS WORTHINGTON, LLC ,
          Defendant.


                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Plaintiff Daimeon Mosley, through his undersigned counsel, states the following in

support of his complaint for declaratory and injunctive relief to remedy discrimination by Midas

Worthington, LLC based on Plaintiff’s disability in violation of Title III of the Americans with

Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation,

28 C.F.R. Part 36:

                                   JURISDICTION AND VENUE

     1.   This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28 U.S.C.

§ 1331, and 28 U.S.C. § 1343.

     2.   Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                              PARTIES

3.        Plaintiff is a resident of Maricopa County, Arizona.

4.        Defendant is a limited liability company with its registered office located at 3867 Plaza

Tower Dr , Baton Rouge, LA 70816.



                                                   1
          Case 3:19-cv-00075-JWD-EWD                Document 1        02/03/19 Page 2 of 7



5.      Upon information and belief, defendant owns or operates Hampton Inn whose locations

qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                    FACTUAL ALLEGATIONS

6.      Plaintiff incorporates the above paragraphs by reference.

7.      Plaintiff is an individual with numerous disabilities, including permanent paralysis,

degenerative discs and scoliosis caused by his being infected with the West Nile Virus in 2003.

These conditions cause plaintiff to suffer from sudden onsets of severe pain, experience seizures

and require plaintiff to use a mobility device, all of which substantially limits plaintiff’s major

life activities.

8.      Plaintiff travels to the Baton Rouge metropolitan area multiple times per year and has

plans to return to the Baton Rouge area in April or May.

9.      At the time of Plaintiff’s initial visit to the Facility (and prior to instituting this action),

Plaintiff suffered from a qualified disability under 28 C.F.R. 36.104.

10.     Plaintiff was denied full and equal access and enjoyment of the services, goods and

amenities due to barriers present at the Facility and a failure of Defendant to make reasonable

accommodations.

11.     Plaintiff would return to the Facility in April or May as a customer if Defendant modifies

the Facility and its policies and practices to accommodate individuals who have physical

disabilities, but he is deterred from returning due to the barriers and discriminatory effects of

Defendant’s policies and procedures at the Facility.

12.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to advance the

purpose of the ADA and the civil rights of disabled individuals.



                                                    2
          Case 3:19-cv-00075-JWD-EWD              Document 1       02/03/19 Page 3 of 7



13.     Plaintiff returns to each Facility after being notified of remediation of the discriminatory

conditions to verify compliance with the ADA.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

14.     Plaintiff incorporates the above paragraphs by reference.

15.     This Court is empowered to issue a declaratory judgment regarding: (1) defendant’s

violation of 42 U.S.C. § 12182; (2) defendant’s duty to comply with the provisions of 42 U.S.C.

§ 12181 et al; (3) defendant’s duty to remove architectural barriers at the Facility; and (4)

plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

16.     Plaintiff seeks an order declaring that he was discriminated against on the basis of his

disability.

                                   COUNT II
             REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

17.     Plaintiff incorporates the above paragraphs by reference.

18.     Hampton Inn is a place of public accommodation covered by Title III of the ADA

because it is operated by a private entity, its operations affect commerce, and it is a hotel. 42

U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

19.     Defendant is a public accommodation covered by Title III of the ADA because it owns,

leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§ 12181(7),

12182(a); 28 C.F.R. § 36.104.

20.     Plaintiff personally encountered architectural barriers on August 5, 2018, at the Facility

located at 2634 Outfitter’s Dr, Gonzales, LA 70737:

        a.      Passenger Drop Off:



                                                  3
 Case 3:19-cv-00075-JWD-EWD           Document 1       02/03/19 Page 4 of 7



     i.     Failing to provide a passenger loading zone with an access aisle marked

            with striping in violation of 2010 ADAAG §§209, 209.1, 209.4, 503,

            503.1, 503.3 and 503.3.3.

b.   Restroom:

     i.     Providing a gate or door with a continuous opening pressure of greater

            than 5 lbs. exceeding the limits for a person with a disability in violation

            of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

     ii.    Failing to provide operable parts that are functional or are in the proper

            reach ranges as required for a person with a disability in violation of 2010

            ADAAG §§309, 309.1, 309.2, 309.3, 309.4 and 308.

     iii.   Failing to provide grab bars at 33 inches minimum and 36 inches

            maximum above the finished floor measured to the top of the gripping

            surface in violation of 2010 ADAAG §§609, 609.4 and 609.7.

     iv.    Failing to provide toilet paper dispensers in the proper position in front of

            the water closet or at the correct height above the finished floor in

            violation of 2010 ADAAG §§604, 604.7 and 309.4.

     v.     Failing to provide mirror(s) located above lavatories or countertops at the

            proper height above the finished floor in violation of 2010 ADAAG §§603

            and 603.3.

     vi.    Failing to provide paper towel dispenser at the correct height above the

            finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.




                                        4
         Case 3:19-cv-00075-JWD-EWD               Document 1        02/03/19 Page 5 of 7



               vii.    Failing to provide flush controls located on the open side of the water

                       closet in violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

               viii.   Failing to provide proper knee clearance for a person with a disability

                       under a counter or sink element in violation of 2010 ADAAG §§306,

                       306.1 306.3, 606 and 606.2.

        c.     Lounge Area:

               i.      Failing to provide seating for a person(s) with a disability that has the

                       correct clear floor space for forward approach in violation of 2010

                       ADAAG §§902, 902.2, 305 and 306.

               ii.     Failing to provide a sufficient amount of seating when dining surfaces are

                       provided for the consumption of food or drink for a person(s) with a

                       disability in violation of 2010 ADAAG §§226, 226.1, 902, 305 and 306.

21.     Plaintiff is unable to use elements of the Facility because of these barriers due to concerns

for safety.

22.     Defendant has failed to remove some or all of the barriers and violations at the Facility.

23.     Defendant’s failure to remove these architectural barriers denies Plaintiff full and equal

access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

24.     Defendant’s failure to modify its policies, practices, or procedures to train its staff to

identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.




                                                   5
          Case 3:19-cv-00075-JWD-EWD              Document 1       02/03/19 Page 6 of 7



25.    Defendant has discriminated and continues to discriminate against plaintiff (and others

who are similarly situated) by denying access to full and equal enjoyment of goods, services,

facilities, privileges, advantages, or accommodations located at the Facility due to the barriers

and other violations listed in this Complaint.

26.    It would be readily achievable for defendant to remove all of the barriers at the Facility.

27.    Failing to remove barriers to access where it is readily achievable is discrimination

against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. §

36.304.

                                     RELIEF REQUESTED

28.    WHEREFORE, plaintiff respectfully requests that this Court:

29.    Declare that the Facility identified in this Complaint is in violation of the ADA;

30.    Declare that the Facility identified in this Complaint is in violation of the ADAAG;

31.    Enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

32.    Enter an Order directing Defendant to evaluate and modify its policies, practices, and

procedures towards persons with disabilities;

33.    Enter an Order enjoining Defendant from allowing the above architectural barriers to

recur once remediated;

34.    Award plaintiff attorney fees, costs (including, but not limited to court costs and expert

fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and




                                                  6
       Case 3:19-cv-00075-JWD-EWD             Document 1      02/03/19 Page 7 of 7



35.   Grant any other such relief as the Court deems just and proper.

  Respectfully submitted this 2nd day of February, 2019

                                                    /s/ Keren E. Gesund, Esq.
                                                    Keren E. Gesund, Esq.
                                                    Louisiana Bar No. 34397
                                                    3421 N. Causeway Blvd., Suite 805
                                                    Metairie, LA 70002
                                                    Tel: (504) 836-2888
                                                    Fax: (504) 265-9492
                                                    keren@gp-nola.com
                                                    Attorney for Plaintiff




                                              7
